DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takei (US 5359245 A).
	Regarding claim 1, Takei discloses a linear motor structure (Fig. 1), comprising: a stator (7) formed as a plate and extending along an axial direction, the stator having an electromagnetic acting surface; a frame (1) configured to fix the stator; at least one moving member (2) having an elongated hollow portion (i.e., the inner space of the slider 2) formed therethrough, the elongated hollow portion having a closed contour surrounding the stator, the moving member having a pair of opposing short sides (see annotated Fig. 1 below) extending transversely with respect to the axial direction to define a thickness of the moving member, the stator passing through the elongated hollow portion in the axial direction and being encircled by the moving member, the moving member having an electromagnetic portion relative to the electromagnetic acting surface of the stator, the moving member being electromagnetically reciprocated along the axial direction (col. 1, lines 36-41); a carrier (see annotated Fig. 1 below) affixed to at least one of the pair of opposing short sides of the moving member, and the carrier having a transversely-directed thickness equal to the thickness of the pair of opposing short sides of the moving member; and Page 2 of 12MR 111-2132   Response to non-final Office Action dated 19 April 2022at least one linear member (1a or 4) coupled to the frame and extending along the axial direction, the carrier being displaceably coupled to the linear member for axial movement thereon (col. 1, lines 21-32).  

    PNG
    media_image1.png
    785
    1407
    media_image1.png
    Greyscale

	Regarding claim 2, Takei discloses the claimed invention (Fig. 1).
	Regarding claim 4, Takei discloses: wherein the moving member (23 in Fig. 4) includes a U-shaped magnetic segment (42) and a flat magnetic segment (a portion of the slider body 23) coupled to the U-shaped magnetic segment, the electromagnetic portion is fixed to a magnet (43) on the U-shaped magnetic segment, or the electromagnetic portion is fixed to magnets on the U-shaped magnetic segment and the flat magnetic segment (Fig. 4).  
	Regarding claim 5, Takei discloses: wherein the stator (armature coil 7) has a first side (lower side) and a second side (upper side, adjacent to the scale 4), the first side and the second side extend along the axial direction and are adjacent to the electromagnetic acting surface, the first side and the second side of the stator correspond to the two short sides of the moving member, the two short sides of the moving member have a working surface relative to the first side and a coupling surface relative to the second side, respectively, the linear member is disposed adjacent to the coupling surface of the moving member, and the coupling surface of the moving member is directly coupled to the carrier (Fig. 1).
	Regarding claim 6, Takei discloses: wherein the moving member has another coupling surface relative to the first side of the stator, and another linear member is coupled to the another coupling surface (Fig. 1).  
	Regarding claim 7, Takei discloses: wherein the linear member includes a slider (1a), the slider has a slide surface parallel to the short sides (Fig. 1).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takei in view of Oezmerih (WO 1994012290 A1).
In regards to claim 3, Takei does not teach the linear motor wherein the two long side and two short side have a length ratio of greater than 3.
Oezmerih discloses a moving member wherein the ratio is greater than 3 (paragraphs 30-40).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Takei in view of Oezmerih  to design a linear motor with the ratio greater than 3 to provide the proper magnetic saturation characteristic of the motor .
	Furthermore, the claim of having the ratio between the longer side and shorter sides is considered a design consideration that does not affect the functionality of the intended use of the invention and would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to make that design consideration.  Moreover, applicant has not disclosed the criticality of the specific ratio.
6.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takei in view of Katsumi (JP 01295661 A) .
Regarding claim 8, Takei does not teach a linear motor wherein the stator is a printed circuit board .
Katsumi discloses the linear motor (figures 1, 8) wherein the stator is a printed circuit board (printed circuit board, figures 1-2, 8, paragraphs 13-16).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Takei in view of Katsumi to design a stator that is a printed circuit board to reduce the mass of the linear motor.
Regarding claim 9, Takei does not teach a linear motor wherein a position feedback circuit is printed on the printed circuit board along the axial direction.
Katsumi discloses a linear motor wherein a position feedback circuit (magnetic sensor 19, figures 1,4, paragraphs 16-19) is printed on the printed circuit board along the axial direction.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Takei in view of Katsumi to design a stator with a position feedback circuit printed on the printed circuit board to reduce the mass and parts of the linear motor.
7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takei in view of Katsumi further in view of Seiji (JP 07163128 A) .
Regarding claim 10, Takei in view of Katsumi discloses a linear motor according to claim 8.
Takei does not teach a linear motor wherein he printed circuit board (figure 5) is provided with a drive circuit (electrical components 33, 34, figure 5, paragraph 34). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Takei in view of Katsumi to design a stator with a drive circuit to increase better performance and control of the linear motor.
8.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takei in view of Kanji (JP 2008067462 A).
Regarding claim 11, Takei does not teach a linear motor further comprising an elastic member connected to the moving member in the axial direction.
Kanji discloses a linear motor comprising of an elastic member (spring 9, figures 1-2, 7-8, paragraph 11).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Takei in view of Katsumi to design a linear motor with an elastic member to prevent the moving member to not exceed the distance of the displacement of the motor.
In regards to claim 12, Takei does not teach a linear motor further comprising a longitudinal linear module coupled to the linear member along a longitudinal direction for driving the linear member to move in the longitudinal direction, the longitudinal direction being perpendicular to the axial direction.

    PNG
    media_image2.png
    426
    616
    media_image2.png
    Greyscale

Kanji discloses a linear motor further comprising a longitudinal linear module (X drive 24, figure 11, paragraph 47) coupled to the linear member along a longitudinal direction for driving the linear member to move in the longitudinal direction, the longitudinal direction being perpendicular to the axial direction.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Takei in view of Kanji to design a linear motor coupled to a longitudinal linear module to localize the linear motor at  fixed or continuous locations along the module.
9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takei in view of Kazunori (JP 2015097456 A) and further in view of Chen (WO 2015085771 A1).
Regarding claim 13, Takei in view of  discloses a linear motor according to claim 1.
Takei does not teach a linear motor wherein the frame includes a side plate, the side plate is disposed on at least one of two opposing sides of the stator and the moving member for covering the electromagnetic acting surface of the stator and the electromagnetic portion of the moving member, and the side plate is made of a non-magnetic material.
Kazunori discloses a linear motor wherein the frame includes a side plate (cover 25, figures 1, 14) the side plate is disposed on at least one of two opposing sides of the stator (bed 2, figures 2, 9) and the moving member (movable table 1, figures 2, 8) for covering the electromagnetic acting surface (armature assembly 8 and armature coils 9, figures 6-7) of the stator and the electromagnetic portion of the moving member (movable table 1, figure 8).
Kazunori does not teach a side plate is made of a non-magnetic material.
Chen discloses a side plate (cover 1, figures1) that is non-magnetic (paragraph 20).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Takei in view of Kanji and further in view of Chen to design a linear motor with a non-magnetic side plate to protect the stator and moving member and not interfere with the generated magnetic field produced by the linear motor.

Response to Arguments
10.	Applicant's arguments received 08/19/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-9 as set forth above in this Office action.

Conclusion
11.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837